Citation Nr: 1017862	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  03-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for traumatic arthritis of the right shoulder.

2.  Entitlement to service connection for disability of the 
neck, to include as secondary to service-connected right 
shoulder traumatic arthritis.

3.  Entitlement to service connection for disability of the 
low back, to include as secondary to service-connected right 
shoulder traumatic arthritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from June 1962 to February 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was previously before the Board in February 2005, 
at which time the Board denied the claims on appeal.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2006, 
the Court granted a joint motion of the parties, vacated the 
Board's decision in part, and remanded the case to the Board 
for action consistent with the joint motion.  When the case 
was most recently before the Board in December 2008, it was 
decided in part and denied in part.  The case has now been 
returned to the Board for further appellate action.

The Board also notes that the Veterans Law Judge who presided 
at the Veteran's June 2004 Board hearing is no longer with 
the Board.  In a September 2006 letter, the Board informed 
the Veteran of this fact, and of his options for another 
Board hearing.  In an October 2006 response, the Veteran 
reported that he did not wish to be scheduled for another 
Board hearing. 

The Board notes that the disability rating for the Veteran's 
right shoulder traumatic arthritis granted herein satisfies 
the schedular criteria for eligibility to receive entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
As a claim for TDIU has not been adjudicated, this claim is 
referred to the originating agency for the appropriate 
action. 

The issues of entitlement to service connection for 
disability of the neck and entitlement to service connection 
for disability of the low back are addressed in the REMAND 
that follows the order section of this decision.
  

FINDINGS OF FACT

1.  Traumatic arthritis of the right shoulder is manifested 
by chronic residuals consisting of severe, painful motion and 
weakness.

2.  The Veteran has a healed ductal, pectoral scar from a 
1982 Putti-Platt surgery on his right shoulder that is tender 
to palpation.


CONCLUSIONS OF LAW

1.  Entitlement to a disability rating of 60 percent, but not 
higher, for traumatic arthritis of the right shoulder is 
granted for the entire evaluation period.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5051 (2009).

2.  Entitlement to a disability rating of 10 percent, but not 
higher, for a right shoulder tender surgical scar is granted 
for the entire evaluation period.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.7, 4.118, Diagnostic Code 7805 (2009).   






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The record reflects that the Veteran was provided all 
required notice in a letter mailed in March 2007.  Although 
the Veteran was not provided adequate notice until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development the claim was 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  Treatment records from 
the VA Medical Center have been obtained.  The Veteran has 
been afforded appropriate VA examinations.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2009).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

There are several diagnostic codes which pertain to 
limitation of motion or disabilities of the shoulder that 
would be appropriate for use when evaluating traumatic 
arthritis in the shoulder.  Under Diagnostic Code 5200, which 
pertains to ankylosis of the scapulohumeral articulation 
(Note: the scapula and the humerous move as one piece), a 30 
percent evaluation is warranted when there is favorable 
ankylosis of the major upper extremity with abduction to 60 
degrees and the ability to reach the mouth and head with the 
major upper extremity.  A 40 percent evaluation is warranted 
when the ankylosis in the major upper extremity is 
intermediate between favorable and unfavorable.  A 50 percent 
evaluation is warranted when there is unfavorable ankylosis 
with abduction limited to 25 degrees from the side.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, which pertains to limitation of 
motion of the arm, a 20 percent evaluation is warranted when 
range of motion of the major upper extremity is limited to 
the shoulder level.  A 30 percent evaluation is warranted 
when range of motion of the major upper extremity is limited 
to midway between the side and shoulder levels.  A 40 percent 
evaluation is warranted when range of motion of the major 
upper extremity is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, which pertains to impairment of 
the clavicle or scapula, a 10 percent evaluation is warranted 
where there is malunion of the clavicle or scapula of the 
major upper extremity; or where there is nonunion of the 
clavicle or scapula of the major upper extremity without 
loose movement.  A 20 percent evaluation is warranted where 
there is nonunion of the clavicle or scapula of the major 
upper extremity with loose movement; or where there is 
dislocation of the major upper extremity clavicle or scapula.  
38 C.F.R. § 4.71a. 

Currently, the Veteran's right shoulder traumatic arthritis 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5202, which 
pertains to impairment of the humerous.  Under this code a 20 
percent evaluation is warranted when there is malunion of the 
humerous with moderate deformity in the major upper extremity 
or recurrent dislocation of the scapulohumeral joint of the 
major upper extremity with infrequent episodes and guarding 
of movement only at shoulder level.  A 30 percent evaluation 
is warranted when there is malunion of the humerous with 
marked deformity in the major upper extremity or recurrent 
dislocation of the scapulohumeral joint of the major upper 
extremity with frequent episodes and guarding of all arm 
movements.  A 50 percent evaluation is warranted when there 
fibrous union of the humerous in the major upper extremity.  
A 60 percent evaluation is warranted when there is nonunion 
of the humerous (false flail joint) in the major upper 
extremity.  A maximum evaluation of 80 percent is warranted 
when there is loss of humerous head (flail shoulder) in the 
major upper extremity.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

While in this case there is a specific diagnostic code used 
to evaluate traumatic arthritis of the shoulder, the Board is 
of the opinion that the symptomatology experienced by the 
Veteran is not adequately accounted for by the codes 
typically used to evaluate this disability.  Therefore, the 
Board finds that the Veteran's disability would more 
appropriately be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5051, the code used to evaluate post-
operative residuals of shoulder replacement.  The Board 
acknowledges that the Veteran has not undergone shoulder 
replacement surgery; however, his current symptomatology is 
contemplated by the evaluation criteria used to evaluate the 
shoulder after shoulder replacement surgery.

Diagnostic Code 5051 for shoulder replacement provides that a 
minimum evaluation of 30 percent is applied when there has 
been a shoulder replacement in the major upper extremity with 
no chronic residuals.  When there is intermediate degrees of 
residual weakness, pain, or limitation of motion following a 
major upper extremity shoulder replacement, evaluations 
should be assigned by analogy to Diagnostic Codes 5200 and 
5203.  An evaluation of 60 percent is warranted when there 
are chronic residuals of shoulder replacement consisting of 
severe, painful motion or weakness in the major upper 
extremity.   38 C.F.R. § 4.71a.

One of the aspects of the Veteran's service-connected right 
shoulder traumatic arthritis is a residual, surgical scar.  
Under the provisions of 38 C.F.R. § 4.118, scars are rated 
based on varying manifestations.  In this regard, the Board 
notes that as of October 23, 2008, revised provisions for 
evaluating scars were enacted.  This new regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, 
these revisions do not apply to the present case. 73 Fed. 
Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim 
will be considered solely under the criteria effective as of 
the date of receipt of the claim.

Scars, other than on the head, face, or neck, that are deep 
or that cause limited motion warrant a 10 percent rating if 
the area or areas exceed 6 square inches (39 sq. cm).  A 20 
percent rating requires an area or areas exceeding 12 square 
inches (77 sq. cm).  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801.

Scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion warrant a 10 
percent rating for area or areas of 144 square inches (929 
sq. cm.) or greater.  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent rating may be assigned for scars which are 
superficial and unstable. An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

In May 2001 the Veteran was afforded a VA examination of his 
right shoulder.  At that time the Veteran reported that he 
experienced constant pain in the anterior of his right 
shoulder, particularly when he tried to sleep on it.  He 
reported that movement was painful and that at times he felt 
like his shoulder was going to dislocate.  Upon physical 
examination of the Veteran's right shoulder, range of motion 
measurements were as follows: flexion to 100 degrees, 
abduction to 75 degrees, internal rotation to 20 degrees, and 
external rotation to 30 degrees.  The examiner reported that 
the apprehension test was difficult to perform because of the 
Veteran's limited external rotation.  There was no sulci sign 
or acromioclavicular tenderness.  Supraspinatus strength was 
normal, but he did have Neer impingement sign on the right.  
There was a 17 centimeter (cm) surgical scar on the right 
anterior shoulder.  

X-rays taken of the right shoulder at the VA examination 
showed marginal osteophytes of the humeral head, the 
glenohumeral space was narrowed, and there was subchondral 
eburnations of the humeral head and glenoid.  There was some 
irregularity of the rotator cuff with narrowing of the 
acromial humeral interval and there were some mild 
degenerative changes of the acromioclavicular joint.  The 
examiner diagnosed the Veteran with right shoulder 
impingement and noted that the Veteran had markedly 
diminished range of motion of the right shoulder.  The 
examiner also noted that there was most likely some adhesive 
capsulitis in the Veteran's right shoulder.  

In November 2001 the Veteran was afforded another VA 
examination of his right shoulder.  At that time the Veteran 
reported that he had been told by a VA Medical Center doctor 
that he had end stage osteoarthritis in his right shoulder 
and that he would need a total shoulder replacement.  The 
Veteran also reported that he had developed pain in his right 
side, pain in his neck, and shooting pain into his right 
lower extremity.  The Veteran reported that he could not use 
his right arm for much of anything and that it bothered him 
at night while he was sleeping.  He reported that he took 
nonsteroidal medication for pain in his right shoulder.  

Upon physical examination of his right shoulder, the range of 
motion measurements were as follows: flexion to 45 degrees, 
abduction to 45 degrees, extension to 15 degrees, internal 
rotation to 70 degrees, and 0 degrees of external rotation.  
He had a positive glide shift, pain with compression of the 
glenohumeral joint and mild tenderness to palpation of the 
acromioclavicular joint.  The examiner noted that the Veteran 
had end stage osteoarthritis of his right shoulder secondary 
to trauma.  He reported that the Veteran had a significant 
decrease in the range of motion of his right shoulder, 
secondary to his arthritis.

In May 2002 the Veteran was afforded another VA examination 
of his right shoulder.  At that time he reported constant 
pain, which was worsened by sleep.  The Veteran reported that 
he could not raise his right arm above his head to wash his 
hair or "any of those kinds of activities."  Upon physical 
examination of the Veteran's right shoulder, he was found to 
have a well healed ductal pectoral scar from his right 
shoulder surgery.  The scar was noted to have generalized 
tenderness to palpation, but no point tenderness.  The 
examiner noted that there was crepitus of the right shoulder 
during range of motion and range of motion measurements were 
as follows: flexion to 45 degrees and abduction to 20 
degrees.  The passive range of motion measurements were as 
follows: 60 degrees of flexion, 35 degrees of abduction, 10 
degrees of external rotation, and approximately 70 degrees of 
internal rotation.  There was pain on terminus of all ranges 
of motion.  When asked to touch his back, the Veteran touched 
the distal aspect of his buttock.

In July 2007 the Veteran was afforded another VA examination 
of his right shoulder.  At that time he reported constant, 
severe pain that he rated as an 8 in intensity on a 10 point 
scale that interfered with his sleep.  He also reported pain 
in his right shoulder with overhead use.  He reported that he 
had painful flare-ups everyday that he rated at a 10 in 
intensity.  The Veteran reported that his shoulder affected 
his ability to sleep, do chores, dress, and bathe.  
Additionally, the Veteran reported that he retired from his 
job evaluating inmates for the State of South Carolina in 
October 2004.  He reported that his shoulder disability had 
affected his occupation in that the pain interfered with his 
concentration.  He reported that as a result, he was unable 
to maintain gainful employment.  However, the Veteran did 
report that he had not missed work as a result of his 
shoulder disability prior to his ultimate retirement.

Upon physical examination of the Veteran's right shoulder, 
range of motion measurements were as follows: flexion to 42 
degrees, active and passive; abduction to 30 degrees with 
pain, active and passive; and the Veteran was not able to 
rotate internally or externally.  The examiner reported that 
the Veteran's range of motion was not additionally limited on 
repetitive use.  The examiner also reported that he was 
unable to assess for impingement or stability due to the 
Veteran's frozen shoulder.  The examiner also reported that 
in his opinion, the Veteran's right shoulder disability alone 
would not preclude the Veteran from seeking or holding 
gainful employment because the Veteran had occupational 
experience as a bookkeeper.  

The Board finds that the May 2001, November 2001, May 2002, 
and July 2007 examination reports did not provide an adequate 
discussion of whether the Veteran had additional functional 
limitations due to pain, weakness, fatigability, or 
incoordination.  Additionally, the Veteran described painful 
flare-ups and it was not discussed in the examination reports 
as to whether the Veteran had additional, functional 
limitations during painful flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In October 2009 the Veteran was afforded another VA 
examination of his right shoulder.  At that time the Veteran 
reported constant and unrelenting pain that was an 8 in 
intensity.  He reported that pain also got worse during cold 
weather.  The Veteran denied that his activities of daily 
living were affected and denied painful flare-ups.  

Upon physical examination of the Veteran's right shoulder, 
the range of motion measurements were as follows: flexion to 
50 degrees, abduction to 45 degrees, external rotation to 10 
degrees, and internal rotation to 50 degrees.  The Veteran 
experienced severe pain throughout all ranges of motion and 
he was unable to repetitively range the right shoulder 
because of the severe pain.  The examiner reported that the 
Veteran had a very unusual shoulder examination, unlike 
anything he had ever seen before.  The examiner reported that 
the Veteran had a profound amount of crepitus in the 
glenohumeral joint, and to a lesser extent in the 
acromioclavicular joint.  The examiner reported that he could 
not appropriately evaluate the Veteran's supraspinatus 
strength because the Veteran could not forward flex or abduct 
his arm far enough to evaluate his strength.  The examiner 
reported that it did appear as though the Veteran had a 
frozen shoulder on examination as the examiner could not 
passively range the Veteran's shoulder any further than the 
Veteran could actively range.  The examiner also reported 
that it was quite clear that the Veteran was putting forth 
tremendous effort on examination, to the point where he was 
in severe pain. 

A previous magnetic resonance imaging (MRI) of the Veteran's 
right shoulder was reviewed by the examiner.  The examiner 
reported that the MRI revealed severe osteoarthritis of the 
right shoulder with loose bodies, severe joint space 
narrowing, humeral head flattening, spur formation, and cyst 
formation.

The examiner reported that he was asked to provide several 
opinions.  First, he was asked to determine whether the 
Veteran's symptoms were a result of shoulder dislocation or 
arthritis.  The examiner opined that the Veteran's arthritis 
had been caused by his dislocations, but that all his current 
symptoms were a result of arthritis as the Veteran no longer 
experienced shoulder dislocations.  

The examiner was also asked to comment on whether the Veteran 
would have additional functional limitation during flare-ups 
or on repeated use.  The examiner reported that the Veteran 
did not report flare-ups and that the Veteran was unable to 
perform repetitions of motions due to pain.

The examiner was also asked to comment on whether the 
Veteran's "frozen shoulder" was equivalent to ankylosis.  
The examiner opined that it was not.  He reported that the 
frozen shoulder was from a decrease in movement of the 
Veteran's right shoulder that had allowed soft tissue 
adhesions to develop, but that there was no ankylosis.  

The examiner was also asked to comment on whether the 
flattening of the Veteran's humeral head and the posterior 
glenoid erosion were attributable to his arthritis.  The 
examiner opined that 100 percent of the Veteran's humeral 
head flattening and erosion was from his arthritis as those 
two pathological features were characteristic features of 
degenerative arthritis and osteoarthritis.  

The examiner was also asked to comment on the impact of the 
Veteran's osteoarthritis on the Veteran's ability to work.  
The examiner reported that the Veteran was not working 
because of his coronary artery disease and his advanced age.  
However, the examiner further stated that if the Veteran were 
required to work, at best he would only be able to perform 
light duty because he had little use of his right arm as a 
result of the profound arthritis in his right glenohumeral 
joint.

Also of record are treatment notes from the VA Medical 
Center.  A review of these records shows that the Veteran 
does, at times, seek treatment for his right shoulder.  
However, the Veteran continues to take non-prescription pain 
medication for treatment of his shoulder and has not 
undergone the total shoulder replacement that was recommended 
to him in 2001.  

Based on the evidence discussed above, the Board finds that 
the Veteran is entitled to a 60 percent evaluation for his 
service-connected traumatic arthritis of his right shoulder 
under Diagnostic Code 5051, effective the date of receipt of 
the claim for increase.  In this regard, the Board notes that 
the evidence of record shows that the Veteran has 
consistently complained of constant pain and has demonstrated 
a severe limitation of motion for the entire evaluation 
period.

Consideration has been given to assigning a separate 
evaluation under Diagnostic Codes 5200.  However, while the 
Veteran has severe limitation of motion, the October 2009 VA 
examiner clearly stated that the Veteran did not experience 
ankylosis of the right shoulder.  Therefore, an evaluation 
under Diagnostic Code 5200 would not be appropriate.  
38 C.F.R. § 4.71a.

Consideration has been given to assigning a separate 
evaluation under Diagnostic Code 5201.  However, the 
disability contemplated by this diagnostic code is limitation 
of motion of the arm.  The evaluation assigned by the Board 
under Diagnostic Code 5051 uses the Veteran's severe 
limitation of motion to support the 60 percent evaluation.  
Therefore, a separate evaluation for limitation of motion 
under Diagnostic Code 5201 is prohibited by 38 C.F.R. § 4.14.

Consideration has been given to rating the disability under 
Diagnostic Code 5202.  However, the Board has determined that 
the medical evidence of record does not show the Veteran to 
have total loss of humeral head or flail shoulder, which 
would have warranted an 80 percent evaluation.  In addition,  
nonunion of the humerous or false flail joint in his right 
shoulder would not entitle the Veteran to more than the 60 
percent rating discussed above.  Additionally, a separate 
evaluation would not be warranted under Diagnostic Code 5202 
because the symptomatology of both codes focuses on the pain 
and limitation of motion experienced by the Veteran and so, 
two compensable evaluations for the same disability would be 
prohibited by 38 C.F.R. § 4.14.

Consideration has been given to assigning a separate 
evaluation under Diagnostic Code 5203.  However, there is no 
evidence of record which shows that the Veteran has 
impairment of the clavicle or the scapula.  In fact, the 
majority of the Veteran's impairment stems from disability of 
the glenohumeral joint.  Therefore, a separate evaluation is 
not in order.  38 C.F.R. § 4.71a.

The Board also notes that in 1982 the Veteran underwent a 
Putti-Platt surgical repair of his right shoulder.  As this 
was a surgical procedure which was performed on a service-
connected condition, the Veteran is entitled to any 
compensable evaluations warranted for residual surgical 
scars.  

In this regard, the Board notes that in the May 2002 VA 
examination report, it was noted that the Veteran had a 
healed surgical scar on his right shoulder that was tender to 
palpation.  Therefore, he is entitled to a separate 10 
percent rating for the scar under Diagnostic Code 7805.  
38 C.F.R. § 4.118.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating than those 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for his disability and the 
manifestations of the disability are contemplated by the 
schedular criteria.  Additionally, the Veteran has not 
demonstrated that his disability is in excess of the 
evaluations granted herein.  In sum, there are no 
demonstrated symptoms or impairment suggesting that the 
average industrial impairment from his disabilities would be 
in excess of that contemplated by the ratings granted herein.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.




ORDER

The Board having determined that traumatic arthritis of the 
Veteran's right shoulder warrants a 60 percent disability 
rating, but not higher, for the entire evaluation period and 
that a separate rating of 10 percent, but not higher, for a 
painful surgical scar is warranted throughout the evaluation 
period, the benefit sought on appeal is granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to 
service connection for disability of the neck and of 
entitlement to service connection for disability of the low 
back are decided.

When this case was previously before the Board in December 
2008, it was remanded for additional development, to include 
obtaining a VA examination and medical opinion regarding the 
etiology of the Veteran's neck and low back disabilities.  
The examiner was asked to provide an opinion as to whether 
the Veteran's neck and low back disabilities were 
etiologically related to, or chronically worsened by, the 
Veteran's service-connected right shoulder traumatic 
arthritis.  

A review of the October 2009 examination report shows that 
the examiner opined that the Veteran's right shoulder 
arthritis and neck and low back disabilities were completely 
unrelated because they were separate disease processes.  This 
opinion only addresses the question as to whether the neck 
and low back disabilities are etiologically related to the 
Veteran's service-connected right shoulder traumatic 
arthritis.  However, there was no opinion provided as to 
whether the Veteran's service-connected right shoulder 
traumatic arthritis chronically worsened the Veteran's neck 
and/or low back disabilities.

For the reasons described above, the Board finds that the 
October 2009 VA examination report does not adequately comply 
with the directives of the December 2008 remand.  The Court 
has held that RO compliance with a remand is not 
discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The Veteran's claims files should be 
returned to the physician who performed 
the October 2009 VA examination, if 
that physician is available, for 
review.  Upon completion of a review of 
the files, the examiner should answer 
the following questions regarding the 
Veteran's neck and low back 
disabilities.

Is there a 50 percent or better 
probability that the Veteran's 
neck disability is etiologically 
related to his active service?

Is there a 50 percent or better 
probability that the Veteran's 
neck disability was chronically 
worsened by his service-connected 
right shoulder traumatic 
arthritis? 

Is there a 50 percent or better 
probability that the Veteran's low 
back disability is etiologically 
related to his active service?

Is there a 50 percent or better 
probability that the Veteran's low 
back disability was chronically 
worsened by his service-connected 
right shoulder traumatic 
arthritis?

The supporting rationale for all 
opinions expressed must also be 
provided.

If the October 2009 VA examiner is not 
available, the claims files should be 
forwarded to a physician with 
appropriate expertise to provide the 
requested opinions.  If the new 
examiner determines that another VA 
examination is necessary to form the 
requested opinions, such examination 
should be afforded to the Veteran.

2.	The RO should undertake any other 
development it determines to be 
warranted.

3.	Then, the RO should readjudicate the 
Veteran's claims of entitlement to 
service connection for disability of 
the neck and entitlement to service 
connection for disability of the low 
back in light of all pertinent evidence 
and legal authority.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and provided an appropriate opportunity 
to respond before the claims folders 
are returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


